Citation Nr: 0424652	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  99-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to the service-
connected inactive pulmonary tuberculosis.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from September 1963 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the January 1999 
rating decision, the RO continued the noncompensable 
evaluation for the service-connected inactive pulmonary 
tuberculosis.  In the March 2002 rating decision, the RO 
denied service connection for chronic obstructive pulmonary 
disease as secondary to the service-connected inactive 
pulmonary tuberculosis.  

This case was previously before the Board in March 2000 when 
it was remanded for additional development.  The case was 
returned to the Board and in August 2002, the Board rendered 
a decision denying the veteran's claims, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Board's decision was vacated and 
returned to the Board.  In October 2003, the Board remanded 
the case to the RO for additional development consistent with 
the Court's order.  The development is completed and the case 
is returned to the Board.

In March 2000, a videoconference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.  This case has been advanced on the 
docket due to the advanced age of the veteran.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's service-connected pulmonary tuberculosis is 
inactive without residuals.

3.  The competent medical evidence does not link chronic 
obstructive pulmonary disease to active service or any 
service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for inactive 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6731 (2003).

2.  The veteran's COPD was not incurred in or aggravated by 
service, or secondary to his service-connected pulmonary 
tuberculosis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for an 
increased rating for his service-connected inactive pulmonary 
tuberculosis, and for service connection for COPD in the 
January 1999 rating decision, the November 1999 statement of 
the case (SOC), March 2002 and May 2004 supplemental 
statements of the case (SSOC), and a December 2003 letter to 
the veteran. 

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records, a disability 
determination of the Social Security Administration (SSA) as 
well as the records used in making that determination.  The 
RO has obtained all relevant current records of treatment, 
including records of his VA and private treatment.  The 
veteran was provided the opportunity to present evidence and 
testimony before the undersigned in a videoconference hearing 
in March 2000.  VA examinations and opinions were obtained 
dating in September 1998, September 2000, January 2004 and 
April 2004.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for an 
increased rating for his service-connected pulmonary 
tuberculosis in June 1998 which was denied in a January 1999 
initial decision.  Service connection was denied for COPD in 
a March 2002 initial rating decision.  Only after these 
decisions, in the December 2003 letter, did VA provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claims for increased rating and 
service connection, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in May 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to an increased rating for inactive pulmonary 
tuberculosis and for service connection for COPD.  This 
appeal has been pending for over six years.  There would be 
no possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In December 2003, the President 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), specifically allowing VA 
to decide claims before the expiration of the one-year 
period.  The effective date of the new law is November 9, 
2000, the date of enactment of the VCAA.  The veteran has 
been given ample time to submit evidence or to inform the VA 
of relevant evidence it might obtain.  In any event, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one-year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  

I.  Increased Rating for Inactive Pulmonary Tuberculosis.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

In a May 1971 rating decision, the RO granted service 
connection for active pulmonary tuberculosis and assigned a 
100 percent evaluation, effective from March 1971.  In light 
of a January 1973 VA examination showing improvement, the RO, 
in a February 1973 rating decision, reduced this evaluation 
to 30 percent, effective from January 1974.  In an August 
1979 rating decision, the RO further reduced this evaluation 
to 10 percent, effective June 1979, in light of a July 1979 
VA examination showing minimal symptomatology.  Finally, in a 
March 1982 rating decision, the RO reduced this evaluation to 
zero percent, effective from June 1982, in light of a 
December 1981 VA examination showing no current residuals of 
tuberculosis.  The zero percent evaluation has since remained 
in effect and is at issue in this case.

During his September 1998 VA pulmonary 
tuberculosis/mycobacterial diseases examination, the veteran 
described a history of active tuberculosis.  The examiner 
noted that the disease was not presently active.  X-rays were 
noted to have shown calcified granulomas, with no infiltrates 
or effusions.  The diagnoses were inactive pulmonary 
mycobacterium tuberculosis and tobacco abuse.  Pulmonary 
function studies performed in October 1998 revealed forced 
expiratory volume in one second (FEV-1) of 76 percent of 
predicted value and the ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) of 83 percent.  The examiner interpreted 
these results as showing a mild obstructive ventilatory 
defect, with the results suggesting poor effort or a 
neuromuscular disorder.

An examination conducted in October 1998 for Tennessee 
Disability Determination Services (TDDS) revealed FEV-1 
scores ranging from 39 to 59 percent of predicted value.  The 
examiner noted that the veteran provided only a fair effort 
on testing. Lung x-rays revealed diffuse, scattered 
calcifications throughout both lung fields, compatible with 
old granulomatis disease.  There were some increased 
interstitial markings as well.  The impression was a history 
of tuberculosis.

The veteran underwent a second examination for TDDS in 
October 1999, during which he complained of chest pain.  The 
examination revealed that the lungs had limited thoracic 
motion and were clear.  With respiration, the diaphragms were 
depressed downward, with approximately one to two centimeters 
from inspiration to expiration.  The impressions included a 
history of old tuberculosis, felt to be inactive; and a 
history compatible with a physical examination suggestive of 
chronic obstructive lung disease, with a predominantly 
obstructed emphysema.

During his March 2000 VA Video Conference hearing, the 
veteran briefly described "breathing and respiratory 
problems."  He suggested that his current overall pulmonary 
condition represented a progression of his pulmonary 
tuberculosis.

Following the Board's March 2000 remand, the veteran 
underwent a VA infections diseases examination in August 
2000.  The examiner, who reviewed the veteran's claims file, 
indicated that he had a history of pulmonary tuberculosis in 
the early 1970's, which had subsequently been clinically 
inactive, and that his current complaints were not definite 
in terms of location or specificity.  As such, the veteran 
was referred to a pulmonologist for further study.

A VA pulmonary tuberculosis/mycobacterial diseases 
examination was subsequently conducted in September 2000.  In 
the examination report, the examiner noted that chest x-rays 
from September 2000 revealed extensive calcified granulomas 
bilaterally, representing no change from prior x-rays except 
for the presence of a single left mid-lung nodule.  A 
computed tomography (CT) scan revealed a non-calcified 
solitary pulmonary nodule, more likely in the left upper 
lobe.  Pulmonary function studies were noted to have revealed 
FEV-1 of 79 percent, FEV-1/FVC of 74 percent, maximum 
voluntary ventilation of 67, and diffusing capacity of 100 
percent.  In rendering an assessment, the examiner noted that 
the veteran's pulmonary tuberculosis had been inactive during 
the last 28 years, with no evidence of active disease by 
chest x-ray.  There was no evidence of reactivation 
tuberculosis.  Rather, the veteran had developed a pulmonary 
nodule in the left lung, possibly a carcinoma.  The current 
pulmonary functioning was noted to be stable and not 
impaired.  In conclusion, the examiner found that the 
veteran's pulmonary tuberculosis "appears to represent an old 
healed disease, without any identifiable pulmonary 
impairment, clinically and by pulmonary function test."

In November 2001, the RO requested that the claims file be 
returned to the examiner for an opinion as to the 
relationship between the veteran's apparent COPD and his 
service-connected pulmonary tuberculosis.  In a January 2002 
addendum, the examiner who conducted the September 2000 VA 
examination commented that there was no evidence that COPD 
was caused by past pulmonary tuberculosis and that the 
veteran did not, in fact, have COPD.  The examiner further 
noted that pulmonary tuberculosis "is not responsible for 
causing chronic obstructive pulmonary disease anyway."

Following the Board's October 2003 remand, the veteran 
underwent a VA respiratory examination in January 2004.  The 
examiner noted that the veteran had shortness of breath for 
the last 6-7 years, and that he could not walk a block 
without shortness of breath.  The veteran had a 20 year 
history of smoking, 1 pack a day but quit 6 years ago.  

The examination was returned for clarification and 
consultation with a pulmonary specialist as well as an 
opinion as to the relationship between the veteran's apparent 
COPD and his service-connected pulmonary tuberculosis.  In 
April 2004 the examiner noted that the veteran had increasing 
shortness of breath and could not walk a single block at a 
reasonable pace before getting short of breath.  The examiner 
noted that the veteran in January 2004 was in no acute 
distress, cooperative, and oriented appropriately.  The chest 
examination revealed no abnormality with no wheezes, rales or 
rhonchi.  The cardiac examination was considered to be within 
normal limits.  Pulmonary function studies revealed FEV-1 of 
70 percent and FEV-1/FVC of 65 percent.  The assessment was 
mild obstructive ventilatory impairment.  The final clinical 
impression was that the veteran had inactive pulmonary 
tuberculosis status post treatment remotely in 1970 with no 
evidence of recurrence of disease.  Pulmonary function 
studies established a diagnosis of COPD consistent with a 
history of cigarette smoking for greater than 20 years.  
Finally, the examiner noted that obstructive ventilatory 
impairment was not ordinarily recognized after previously 
pulmonary tuberculosis and if sufficient scarring of the lung 
was a residual of that process, restrictive ventilatory 
impairment would be expected.

The RO has evaluated the veteran's pulmonary tuberculosis at 
the zero percent rate under 38 C.F.R. § 4.97, Diagnostic Code 
6731 (2003).  Under this section, inactive pulmonary 
tuberculosis is, depending on the specific findings, to be 
rated as residuals of interstitial lung disease, restrictive 
lung disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (Diagnostic Code 6600).  In 
this regard, the Board notes that chronic bronchitis is to be 
evaluated at the 10 percent rate in cases of FEV-1 of 71 to 
80 percent of predicted value, FEV-1/FVC of 71 to 80 percent, 
or diffusion capacity of the lung by the single breath method 
(DLCO(SB)) of 66 to 80 percent of predicted value.

In this case, the Board first notes that the recent evidence 
of record reflects that the veteran's pulmonary function 
scores have varied significantly during the pendency of this 
appeal.  Examinations from 1998 and 1999 revealed reduced 
FEV-1, albeit as a result of a suboptimal effort on the part 
of the veteran.  By contrast, testing in 2000 was reported to 
be largely within normal limits.  There is also conflicting 
evidence as to whether the veteran actually has COPD, with 
the 1998 and 1999 examination reports suggesting this 
diagnosis and the pulmonologist who examined the veteran in 
September 2000 refuting this diagnosis.  However, the most 
recent pulmonary function studies in 2004 were noted by the 
pulmonologist to show findings consistent with a diagnosis of 
COPD.

Regardless of whether the veteran actually suffers from COPD 
and the degree of this disability, if present, there is no 
indication of record whatsoever that any resultant pulmonary 
dysfunction is proximately due to his service-connected 
pulmonary tuberculosis.  This matter was conclusively 
addressed in the January 2002 addendum, and confirmed in the 
April 2004 report of examination.  Under Diagnostic Code 
6731, such dysfunction must be a residual of pulmonary 
tuberculosis for the criteria for a compensable evaluation to 
be met.  This case is therefore distinguishable from 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), in which 
the United States Court of Appeals for Veterans Claims held 
that when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  The veteran's pulmonary disorder is 
clearly shown to be a result of his COPD due to smoking and 
not his service-connected tuberculosis, which remains 
inactive with no residuals.

The preponderance of the evidence is therefore against an 
increased compensable rating for inactive pulmonary 
tuberculosis.  In reaching this decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the impact 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  

II.  Service Connection for COPD.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (2001).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Most of the facts relevant to this claim have been discussed 
in conjunction with the veteran's claim for a compensable 
evaluation for pulmonary tuberculosis.  The Board also notes 
that the veteran was not specifically treated for COPD during 
service and that pulmonary function testing from October 1975 
revealed the first evidence of "an obstructive pattern of 
moderate pulmonary impairment."

Overall, there is no competent medical evidence of record 
suggesting that the veteran's COPD was incurred in or 
aggravated by service.  There is also no competent medical 
evidence indicating that incurrence or aggravation of this 
disorder is proximately due to the veteran's service- 
connected pulmonary tuberculosis.  Indeed, the January 2002 
addendum, as well as the April 2004 VA examination described 
above, reflect the exact opposite conclusion.

The only evidence of record supporting this claim is lay 
evidence, including the testimony of the veteran and his 
brother during the March 2000 hearing.  However, neither 
individual has been shown to possess the requisite training, 
credentials, or other expertise needed to render a diagnosis 
or a competent opinion as to medical causation.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2003).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran or his brother 
possesses the requisite medical training to comment on the 
diagnosis and etiology of his COPD.

The preponderance of the evidence is against the claim for 
service connection for COPD.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

An increased rating for inactive pulmonary tuberculosis is 
denied.

Service connection for COPD is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




